In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00127-CV

IN THE MATTER OF D.M.                      §   On Appeal from the 323rd District Court

                                           §   of Tarrant County (323-113581-20)

                                           §   February 24, 2022

                                           §   Memorandum Opinion by Justice Wallach



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach